SUMMARY ORDER

Cendant Corporation appeals from the judgment entered by the United States District Court for the Southern District of New York on May 16, 2008, encompassing, inter alia, the district court’s order of May 15, 2008, the order denying reconsideration entered May 7, 2008, and the opinion entered September 7, 2007, 507 F.Supp.2d 384. The May 16 order of the district court is affirmed for substantially the reasons stated in the opinion of September 7, 2007 and the other orders of District Judge Batts.
The judgment of the district court is AFFIRMED.